Title: To Thomas Jefferson from Sally Geer, 1 January 1808
From: Geer, Sally
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Lebanon, (N.H.) Jan. 1st. 1808.
                  
                  I am a person under long confinement (even “from my youth up”) by pain and weakness of body, & unfortunate circumstances.— 
                  Emboldened, Sir, by your well known Candor and Benevolence! I presume to send you a broken Line: knowing that all things are possible with GOD, & all hearts are in His Hands;—tho’ my trials, troubles, & wants are great—He is able to send means for my relief
                  I am, Hon. Sir, respectfully Yours,
                  
                     Sally Geer.
                  
                  
                     I wish Your Excellency a happy New Year. Wish, Sir, you may be continued a blessing to us!
                     
                     Jan. 16.
                     P.S. I meant to have sent this last fall, by a Representative, but they being Called sooner than usual (unbeknown to me) I was disappointed.—
                  
               